                                                              ELECTRONICALLY FILED
   Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21COURT
                                                      Page:OF   COMMON
                                                             1 of         PLEAS #: 6
                                                                  36 PAGEID
                                                     Tuesday, January 26, 2021 5:15:15 PM
                                                              CASE NUMBER: 2021 CV 00301 Docket ID: 35190603
                                                              MIKE FOLEY
                                                              CLERK OF COURTS MONTGOMERY COUNTY OHIO


                              IN THE COURT OF COMMON PLEAS
                                MONTGOMERY COUNTY, OHIO

 SHA’RONTANAE VALENTINE                             )       CASE NO.
 3125 Princeton Dr.                                 )
 Dayton, OH 45406                                   )       JUDGE:
                                                    )
                                 Plaintiff,
                                                    )
                         v.
                                                    )
                                                            COMPLAINT FOR DAMAGES
                                                    )
                                                            AND INJUNCTIVE RELIEF
 LINCOLN PARK ASSOCIATES II LIMITED                 )
 PARTNERSHIP                                        )
                                                            JURY DEMAND ENDORSED
 d/b/a LINCOLN PARK MANOR                           )
                                                            HEREIN
 694 Isaac Prugh Way                                )
 Kettering, OH 45429                                )
                                                    )
    Serve Also:                                     )
    Lincoln Park Associates II Limited              )
    Partnership
                                                    )
    d/b/a Lincoln Park Manor
    c/o Mark E Schutter (Stat. Agent)
                                                    )
    P.O. Box 744                                    )
    Dayton, OH 45401                                )
                                                    )
 -and-                                              )
                                                    )
 JOAN FROST                                         )
 Lincoln Park Associates II Limited Partnership     )
 d/b/a Lincoln Park Manor                           )
 694 Isaac Prugh Way                                )
 Kettering, OH 45429
                                                    )
                                 Defendants.
                                                    )
                                                    )

         Plaintiff Sha’rontanae Valentine, by and through undersigned counsel, as her Complaint

against the Defendants, states and avers the following:

                                                  PARTIES

   1. Valentine is a resident of the city of Dayton, Montgomery County, state of Ohio.

   2. Defendant LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP d/b/a

         LINCOLN PARK MANOR (“LPM”), is a domestic company that conducts business

         within the state of Ohio.



                                                                       EXHIBIT A
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 2 of 36 PAGEID #: 7




3. At all times referenced herein, LPM was Valentine’s employer within the meaning of Title

   VII of the Civil Rights Act of 1964 (“Title VII”) 42 U.S.C §2000e and Ohio R.C. §4112 et

   seq.

4. Upon information and belief, Defendant JOAN FROST is a resident of Ohio.

5. Frost is, and was at all times hereinafter mentioned, an owner, manager, supervisor, and/or

   agent of LPM, and as such, an employer within the meaning of R.C. § 4112 et seq.

6. At all times referenced herein, Defendant Frost was Valentine’s employer within the

   meaning of R.C. 4112.01(A)(2).

                                 JURISDICTION & VENUE

7. All of the material events alleged in this Complaint occurred in or around Montgomery County,

   Ohio.

8. Therefore, personal jurisdiction is proper over Defendant pursuant to R.C. §

   2307.382(A)(1), (3), and/or (4).

9. Venue is proper pursuant to Civ. R. 3(C)(1), (2), (3), and/or (6).

10. This Court is a court of general jurisdiction over the claims presented herein, including all

   subject matters of this Complaint.

11. Within 180 days of the conduct alleged below, Valentine filed a Charge of Discrimination

   with the Equal Employment Opportunity Commission (“EEOC”, Charge No. 473-2020-

   01174) against Defendants (“EEOC Charge”).

12. On or about December 11, 2020 the EEOC issued and mailed a Dismissal and Notice of

   Rights letter to Valentine regarding the EEOC Charge.

13. Valentine received the Dismissal and Notice of Rights from the EEOC in accordance with

   42 U.S.C. § 2000e-5(f)(1), which has been attached hereto as Plaintiff's Exhibit 1.



                                             .2
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 3 of 36 PAGEID #: 8




14. Valentine has filed this Complaint on or before the 90-day deadline set forth in the

   Dismissal and Notice of Rights.

15. Valentine has properly exhausted all administrative remedies pursuant to 29 C.F.R. §

   1614.407(b).

                                             FACTS

16. Valentine is a former employee of LPM.

17. Valentine is African American, and thus is in a protected class for her race.

18. Valentine was a minor and in high school during her employment with LPM.

19. Valentine worked for LPM as a dining room coordinator from J une 2019 until LPM

   unlawfully terminated Valentine’s employment on or about March 20, 2020.

20. Valentine initially interviewed with Reggie (LNU, previous-supervisor, male, African

   American), Bill (LNU, supervisor, Caucasian), and Jennifer Strickland (hiring manager,

   Caucasian) and was offered her position a few days after her interview.

21. In or around November or December 2019, LPM hired Defendant Frost (Caucasian) as a

   new supervisor. Frost was then placed over Valentine.

22. In or around early January 2020, Valentine, Freddy Martin (Plaintiff’s uncle, dietary aid

   with LPM, African American), and Kim (LNU, cook, African American) arrived at work.

23. Valentine donned her required hair net, clocked in, was quickly accosted by Frost.

24. Frost yelled at Valentine to put on her hair net. Valentine turned to look at Frost (while

   wearing the hair net) but said nothing.

25. Frost continued yelling and Valentine ignored her as she was already wearing the hair net.

26. Frost then went into the office and said threateningly that she could not see whether

   Valentine had clocked in yet.



                                             .3
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 4 of 36 PAGEID #: 9




27. This immediately upset Valentine, as she had indeed clocked in. She viewed this as a threat

   from Frost to not pay her for the day for unknown reasons.

28. Valentine warned Frost not to mess with her wages, or else she would resign.

29. Valentine then went to Ellen (LNU, HR, Caucasian) and complained about the implied

   threat from Frost. Ellen (LNU) confirmed that Valentine had indeed clocked in as required.

30. Valentine then physically showed Frost how she regularly clocked in and complained again

   to Ellen (LNU) that she felt Frost was trying to mess with her income.

31. From then on, Frost had it out for Valentine, she wanted Valentine fired as soon as possible.

32. On or about January 14, 2020, Valentine and Martin came into work slightly late (Valentine

   was in school at the time and could not leave early).

33. As the two walked in, Frost immediately accosted Valentine and Martin for not wearing

   their uniforms into the building.

34. Notably, Ethan (LNU, dietary aid, Caucasian) and Christopher (LNU, dietary aid,

   Caucasian) came in at approximately the same as Valentine and Martin and also were not

   wearing their uniforms.

35. Despite this, Frost yelled only at Valentine and Martin, the two African American

   employees. A similar situation occurred again in or around mid-February 2020.

36. Some time after Frost’s hire, Valentine complained to a superior that she felt that Frost’s

   negative behavior toward her was because of her race – a protected complaint of

   discrimination.

37. In or around mid-March 2020, Frost’s cat evidently passed away. As a result, Frost was

   overly sensitive and aggressive.

38. Frost took this anger and aggression out on Valentine, even when she did nothing wrong.



                                             .4
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 5 of 36 PAGEID #: 10




39. On or about March 20, 2020, Valentine was in the dining room at LPM folding napkins

   and preparing the dinner setup.

40. Frost came out of the kitchen talking about garbage with the staff.

41. Frost asked Valentine why she had not yet taken out the trash, and Valentine responded

   saying that first shift must have forgotten to take it out it. It also was not Valentine’s job to

   take out trash, but Frost said that it was now.

42. Frost then accused Valentine of creating a hostile work environment despite Frost being,

   once again, the aggressor in the situation.

43. After further back and forth involving several different people who were not actually

   relevant or involved in the situation, Valentine was driven to tears and Frost said to

   Valentine that this position was “probably not the best job for [her].”

44. Valentine responded that she had been there longer than Frost, then Frost told Valentine to

   leave.

45. On or about March 23, 2020, Valentine’s next shift, she received a text from Frost

   instructing not to come into work until HR contacted her.

46. Valentine tried to contact HR repeatedly over the next few days, but never got through.

47. On or about March 24, 2020, Valentine received an email from LPM noting her

   termination.

48. Throughout Frost’s employment with LPM, she has consistently nitpicked and singled out

   Valentine.

49. Regardless of whether the issues were in any way Valentine’s fault, Frost still managed to

   pin the blame on her.




                                              .5
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 6 of 36 PAGEID #: 11




50. Valentine complained of this racially disparate treatment to Kim (LNU), then Valentine’s

   employment was terminated citing pretextual reasons.

51. Valentine’s termination was an adverse employment action by Defendants.

52. Defendants’ purported reason for Valentine’s termination was pretext.

53. Valentine was actually discriminated against and terminated due to her race and/or was

   retaliated against due to her complaints of discrimination.

54. As a result of Defendants’ acts and omissions, Valentine has and continues to suffer

   damages.

 COUNT I: RACIAL DISCRIMINATION IN VIOLATION OF R.C. §4112, et seq.

55. Valentine restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

56. Valentine is African American, and thus is in a protected class for her race.

57. R.C. § 4112 et seq. provides that it is an unlawful discriminatory practice for an employer

   to discriminate against an employee on the basis of the employee’s race.

58. Defendants treated Valentine differently than other similarly situated employees based

   upon her race.

59. Defendants’ purported reason for Valentine’s termination was pretext.

60. Defendants’ termination of Valentine was an adverse employment action against her.

61. Defendants actually terminated Valentine’s employment due to her race.

62. Defendants violated R.C. § 4112 et seq. by terminating Valentine because of her race.

63. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by treating Valentine differently

   from other similarly situated employees outside her protected class.




                                             .6
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 7 of 36 PAGEID #: 12




64. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their employment

   policies in a disparate manner based on Valentine’s race.

65. Defendants violated R.C. § 4112.02 and R.C. § 4112.99 by applying their disciplinary

   policies in a disparate manner based on Valentine’s race.

66. Valentine incurred emotional distress damages as a result of Defendants’ conduct described

   herein.

67. As a direct and proximate result of Defendants’ acts and omissions, Valentine has suffered

   and will continue to suffer damages.


    COUNT II: RACIAL DISCRIMINATION IN VIOLATION OF TITLE VII
                        (Defendant LPM only)

68. Valentine restates each and every prior paragraph of this Complaint, as if it were fully

   restated herein.

69. Valentine is African American, and thus is in a protected class for her race.

70. Title VII provides that it is an unlawful discriminatory practice for an employer to

   discriminate against an employee on the basis of the employee’s race.

71. Defendant treated Valentine differently than other similarly situated employees based upon

   her race.

72. Defendant’s termination of Valentine was an adverse employment action against her.

73. Defendant’s purported reason for Valentine’s termination was pretextual.

74. Defendant actually terminated Valentine’s employment due to her race.

75. Defendant violated Title VII by terminating Valentine because of her race.

76. Defendant violated Title VII by treating Valentine differently from other similarly situated

   employees outside her protected class.



                                             .7
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 8 of 36 PAGEID #: 13




77. Defendant violated Title VII by applying its employment policies in a disparate manner

   based on Valentine’s race.

78. Defendant violated Title VII by applying its disciplinary policies in a disparate manner

   based on Valentine’s race.

79. Valentine incurred emotional distress damages as a result of Defendant’s conduct described

   herein.

80. As a direct and proximate result of Defendant’s acts and omissions, Valentine has suffered

   and will continue to suffer damages.


                              COUNT III: RETALIATION

81. Valentine restates each and every prior paragraph of this complaint, as if it were fully

   restated herein.

82. As a result of the Defendants’ discriminatory conduct described above, Valentine

   complained of the discrimination, sexual harassment, and disparate treatment she was

   experiencing.

83. Subsequent to Valentine’s complaints to LPM, Defendants took adverse employment

   actions against Valentine, including, but not limited to, terminating her employment.

84. Defendants’ actions were retaliatory in nature based on Valentine’s opposition to the

   unlawful discriminatory conduct.

85. Pursuant to R.C. § 4112.02(I) and Title VII, it is an unlawful discriminatory practice to

   discriminate in any manner against any other person because that person has opposed any

   unlawful discriminatory.

86. As a direct and proximate result of Defendants’ retaliatory discrimination against and

   discharge of Valentine, she has suffered and will continue to suffer damages.


                                            .8
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 9 of 36 PAGEID #: 14




                                  DEMAND FOR RELIEF

WHEREFORE, Valentine demands from Defendants the following:

   a) Issue a permanent injunction:

         i.       Requiring LPM to abolish discrimination, harassment, and retaliation;

        ii.       Requiring allocation of significant funding and trained staff to implement all

                  changes within two years;

       iii.       Requiring removal or demotion of all supervisors who have engaged in

                  discrimination, harassment, or retaliation, and failed to meet their legal

                  responsibility to promptly investigate complaints and/or take effective action to

                  stop and deter prohibited personnel practices against employees;

       iv.        Creating a process for the prompt investigation of discrimination, harassment,

                  or retaliation complaints; and

        v.        Requiring mandatory and effective training for all employees and supervisors

                  on discrimination, harassment, and retaliation issues, investigations, and

                  appropriate corrective actions;

   b) An award against Defendants for compensatory and monetary damages to compensate

      Valentine for physical injury, physical sickness, lost wages, emotional distress, and

      other consequential damages, in an amount in excess of $25,000 per claim to be proven

      at trial;

   c) An award of punitive damages against Defendants in an amount in excess of $25,000;

   d) An award of reasonable attorneys’ fees and non-taxable costs for Valentine’s claims as

      allowable under law;

   e) An award of the taxable costs of this action; and



                                               .9
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 10 of 36 PAGEID #: 15




    f) An award of such other relief as this Court may deem necessary and proper.



                                                Respectfully submitted,

                                                /s/ Matthew G. Bruce ___
                                                Matthew Bruce (0083769)
                                                Evan R. McFarland (0096953)
                                                        Trial Attorney
                                                THE SPITZ LAW FIRM, LLC
                                                Spectrum Office Tower
                                                11260 Chester Road, Suite 825
                                                Cincinnati, OH 45246
                                                Phone: (216 291-0244 x173
                                                Fax: (216) 291-5744
                                                Email: Evan.McFarland@SpitzLawFirm.com
                                                Email: Matthew.Bruce@spitzlawfirm.com

                                                Attorneys    for   Plaintiff   Sha’rontanae
                                                Valentine




                                          .10
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 11 of 36 PAGEID #: 16




                                  JURY DEMAND

 Plaintiff Sha’rontanae Valentine demands a trial by jury by the maximum number of jurors

 permitted.


                                               /s/ Matthew G. Bruce ___
                                               Matthew Bruce (0083769)




                                         .11
           Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 12 of 36 PAGEID #: 17
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Sha'Rontanae Valentine                                                              From:        Cincinnati Area Office
       1748 Darst Avenue                                                                                John W. Peck Fed. Bldg
       Dayton, OH 45403                                                                                 550 Main Street, Suite 10-191
                                                                                                        Cincinnati, OH 45202


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                           Telephone No.

                                                Matthew G. Meisman,
473-2020-01174                                  Investigator                                                                  (513) 914-6009
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charg e was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleg ed
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investig ation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of Digitally
                                                                                  the Commission
                                                                                            signed by Matthew Meisman

                                                     Matthew Meisman                   DN: cn=Matthew Meisman, o=EEOC, ou,
                                                                                       email=matthew.meisman@eeoc.gov, c=US
                                                                                       Date: 2020.11.12 09:16:26 -05'00'

Enclosures(s)                                                                                                                       (Date Mailed)
                                                                 Richard Burgamy
                                                            Acting Area Office Director
cc:
           Ellen Kennedy                                                                  Evan R. Mcfarland, Esq.
           Human Resources                                                                SPITZ LAW FIRM
           LINCOLN PARK ASSOCIATES II LP DBA LINCOLN                                      8354 Princeton-Glendale Road, Suite 203
           PARK MANOR                                                                     West Chester, OH 45069
           694 Isaac Prugh Way
           Kettering, OH 45429
                                                                                      ELECTRONICALLY FILED
                                                            COURT13
         Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page:  OF of
                                                                       COMMON    PLEAS #: 18
                                                                         36 PAGEID
                                                            Tuesday, January 26, 2021 5:15:15 PM
                                                                                      CASE NUMBER: 2021 CV 00301 Docket ID: 35190605
                                                                                      MIKE FOLEY
                                                                                      CLERK OF COURTS MONTGOMERY COUNTY OHIO




                  MONTGOMERY COMMON PLEAS COURT / GENERAL DIVISION
                              CIVIL CASE INFORMATION
                           This document has been automoatically generated by the Electronic Filing System



  PARTICIPANT NAME                                 TYPE                                   ATTORNEY FOR PARTY
  SHARONTANAE VALENTINE                            MAIN PLAINTIFF                         BRUCE
  LINCOLN PARK ASSOCIATES II                       MAIN DEFENDANT
  LIMITED PARTNERSHIP


  CATEGORY                                                                        VALUE
  CASE TYPE                                                                       Civil
  JURY DEMAND                                                                     Yes
  PRAYER AMOUNT                                                                   25000
  ACTION TYPE                                                                     CIVIL ALL OTHER
  TYPE OF RESOLUTION
  PARCEL NUMBER (MORTGAGE FORECLOSURE ONLY)


                                           REFILING INFORMATION

  CASE NUMBER               JUDGE                                 MAIN PLAINTIFF                         MAIN DEFENDANT

                     SUITS INVOLVING LIKE ISSUES AND SIMILAR PARTIES

  CASE NUMBER               JUDGE                                 MAIN PLAINTIFF                         MAIN DEFENDANT



The Filer submitted this information and the document was generated.
Filer: Matthew G. Bruce
                                                               ELECTRONICALLY FILED
                                                           COURT14
        Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page:  OF of
                                                                      COMMON    PLEAS #: 19
                                                                        36 PAGEID
                                                           Tuesday, January 26, 2021 5:15:15 PM
                                                               CASE NUMBER: 2021 CV 00301 Docket ID: 35190606
                                                               MIKE FOLEY
                                                               CLERK OF COURTS MONTGOMERY COUNTY OHIO




                                        MIKE FOLEY
                         MONTGOMERY COUNTY CLERK OF COURTS
                          41 N. PERRY STREET, DAYTON, OHIO 45422

                               INSTRUCTIONS FOR SERVICE


SHARONTANAE VALENTINE
PLAINTIFF/PETITIONER



LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP
DEFENDANT/RESPONDENT


PLEASE ISSUE SERVICE TO: (Name and Address)
JOAN FROST
CO LINCOLN PARK ASSOCIATES II
694 ISAAC PRUGH WAY
KETTERING, OH 45429

LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP
694 ISAAC PRUGH WAY
KETTERING, OH 45429

LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP
CO MARK E SCHUTTER STAT. AGENT
P.O. BOX 744
DAYTON, OH 45401

VIA: Service by Clerk

SERVICE PROVIDER: VIA CERTIFIED MAIL

TO BE SERVED (List all Documents to be Served)
Complaint FOR DAMAGES AND INJUNCTIVE RELIEF

Electronically Requested by: Matthew G. Bruce
                                                            ELECTRONICALLY FILED
       Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21COURT
                                                          Page:OF
                                                                15COMMON PLEAS
                                                                   of 36 PAGEID  #: 20
                                                         WEDNESDAY JANUARY 27 2021 08:52:20 AM
                                                            CASE NUMBER: 2021 CV 00301 Docket ID: 35190771
                                                            MIKE FOLEY
                                                            CLERK OF COURTS MONTGOMERY COUNTY OHIO



     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                  SUMMONS
PLAINTIFF                                                                          CASE NUMBER
SHARONTANAE VALENTINE                                                               2021 CV 00301
VS
DEFENDANT                                                                      ARTICLE NUMBER
LINCOLN PARK ASSOCIATES II LIMITED                                     9414726699042175121073
PARTNERSHIP et al

TO THE FOLLOWING NAMED DEFENDANT:
LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP
CO MARK E SCHUTTER STAT. AGENT
P.O. BOX 744
DAYTON OH 45401


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
SHARONTANAE VALENTINE
3125 PRINCETON DR
DAYTON, OH 45406


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 16 of 36 PAGEID #: 21

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                        /s/ MIKE FOLEY, ISSUED Wednesday, January 27, 2021
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 17 of 36 PAGEID #: 22

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
SHARONTANAE VALENTINE                                                                    2021 CV 00301
VS
DEFENDANT                                                                           ARTICLE NUMBER
LINCOLN PARK ASSOCIATES II LIMITED                                         9414726699042175121073
PARTNERSHIP et al

TO THE FOLLOWING NAMED PARTY:
LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP
CO MARK E SCHUTTER STAT. AGENT
P.O. BOX 744
DAYTON, OH 45401

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2021.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2021.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 18 of 36 PAGEID #: 23

                    PAGE INTENTIONALLY LEFT BLANK
       Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 19 of 36 PAGEID #: 24




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
SHARONTANAE VALENTINE                                                             2021 CV 00301
VS
DEFENDANT                                                                     ARTICLE NUMBER
LINCOLN PARK ASSOCIATES II LIMITED                                    9414726699042175121080
PARTNERSHIP et al

TO THE FOLLOWING NAMED DEFENDANT:
LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP
694 ISAAC PRUGH WAY
KETTERING OH 45429


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
SHARONTANAE VALENTINE
3125 PRINCETON DR
DAYTON, OH 45406


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 20 of 36 PAGEID #: 25

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                        /s/ MIKE FOLEY, ISSUED Wednesday, January 27, 2021
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 21 of 36 PAGEID #: 26

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
SHARONTANAE VALENTINE                                                                    2021 CV 00301
VS
DEFENDANT                                                                           ARTICLE NUMBER
LINCOLN PARK ASSOCIATES II LIMITED                                         9414726699042175121080
PARTNERSHIP et al

TO THE FOLLOWING NAMED PARTY:
LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP
694 ISAAC PRUGH WAY
KETTERING, OH 45429

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2021.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2021.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 22 of 36 PAGEID #: 27

                    PAGE INTENTIONALLY LEFT BLANK
       Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 23 of 36 PAGEID #: 28




     IN THE COURT OF COMMON PLEAS, MONTGOMERY COUNTY OHIO
                          CIVIL DIVISION

                                                                                SUMMONS
PLAINTIFF                                                                        CASE NUMBER
SHARONTANAE VALENTINE                                                             2021 CV 00301
VS
DEFENDANT                                                                     ARTICLE NUMBER
LINCOLN PARK ASSOCIATES II LIMITED                                    9414726699042175121097
PARTNERSHIP et al

TO THE FOLLOWING NAMED DEFENDANT:
JOAN FROST
CO LINCOLN PARK ASSOCIATES II
694 ISAAC PRUGH WAY
KETTERING OH 45429


You have been named a Defendant or Respondent in a complaint filed in Montgomery County
Court of Common Pleas, Dayton, Ohio.A copy of the Complaint is attached.

BY:
SHARONTANAE VALENTINE
3125 PRINCETON DR
DAYTON, OH 45406


PLAINTIFF ATTORNEY:
MATTHEW G BRUCE
11260 CHESTER RD STE 825
CINCINNATI, OH 45246

You are hereby summoned and required to serve upon the Plaintiff’s attorney, or upon the Plaintiff,
if the Plaintiff does not have an attorney, a copy of an Answer to the Complaint within 28 days
after receipt of this summons, exclusive of the day you received the summons. Your
original Answermust be filed with the Clerk of Court’s Office within 3 daysafter you serve the
Plaintiff’s attorney or Plaintiff.
       Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 24 of 36 PAGEID #: 29

If you fail to appear and defend, Judgment by Default may be rendered against you
granting Plaintiff(s) the relief demanded in the Complaint.

NOTE:
If you are represented by an attorney, your attorney is required to electronically file your Answer
through the Court’s authorized electronic filing system. See Montgomery County Common Pleas
Court Loc. R. 1.15, Electronic Filing of Court Documents, for requirements of electronic filing.
Local rules can be accessed at www.montcourt.oh.gov. Service of the Answer will be made upon
the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff does
not have an attorney, your attorney is required to serve a paper copy of your Answer to the
Plaintiff.

If you are representing yourself (appearing pro se), you have the option to file your Answer in
paper OR through the Court’s authorized electronic filing system (See Loc. R. 1.15, Electronic
Filing of Court Documents). Local rules can be accessed at www.montcourt.oh.gov. If you file
your Answer in paper, you are required to serve a paper copy of your Answer to the Plaintiff’s
Attorney or the Plaintiff. If you file your Answer electronically, service of the Answer will be made
upon the Plaintiff’s attorney through the Court’s authorized electronic filing system. If the Plaintiff
does not have an attorney, you are required to serve a paper copy of your Answer to the Plaintiff.



                                        /s/ MIKE FOLEY, ISSUED Wednesday, January 27, 2021
                                                                              MIKE FOLEY, CLERK
                                                                      COURT OF COMMON PLEAS
                                                                   MONTGOMERY COUNTY, OHIO


                                 PREPARED ELECTRONICALLY
        Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 25 of 36 PAGEID #: 30

                  In The Court Of Common Pleas, Montgomery County Ohio
                                      Civil Division
                                                       RETURN OF SERVICE SUMMONS

PLAINTIFF                                                                               CASE NUMBER
SHARONTANAE VALENTINE                                                                    2021 CV 00301
VS
DEFENDANT                                                                           ARTICLE NUMBER
LINCOLN PARK ASSOCIATES II LIMITED                                         9414726699042175121097
PARTNERSHIP et al

TO THE FOLLOWING NAMED PARTY:
JOAN FROST
CO LINCOLN PARK ASSOCIATES II
694 ISAAC PRUGH WAY
KETTERING, OH 45429

                             RETURN OF SERVICE(PERSONAL)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. and
SERVICE       $_________
                            made personal service of it upon __________________ by locating him/them and
MILEAGE        _________    tendering a copy of the document and accompanying documents, on
TOTAL         $_________    ______________, 2021.
                            By _____________________________________________
DATE           _________


                             RETURN OF SERVICE(RESIDENCE)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. and
SERVICE       $_________
                            made residence service of it upon __________________ by leaving, at his/their
MILEAGE        _________    usual place of residence with ____________________ a person of suitable age
TOTAL         $_________    and discretion then residing therein a copy of the complaint and accompanying
                            documents, on ___________________, 2021.
DATE           _________
                            By _____________________________________________


                        RETURN OF SERVICE(FAILURE OF SERVICE)
           FEES
                            I received the document on ____________, 2021, at ____ o'clock ____ M. with
SERVICE       $_________
                            instructions to make personal/residence service upon
MILEAGE        _________    ______________________________________________________ and I was
TOTAL         $_________    unable to serve a copy documents upon him/them for the following reasons:
                            ______________________________________________________________
DATE           _________
                            By _____________________________________________
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 26 of 36 PAGEID #: 31

                    PAGE INTENTIONALLY LEFT BLANK
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 27 of 36 PAGEID #: 32
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 28 of 36 PAGEID #: 33
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 29 of 36 PAGEID #: 34
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 30 of 36 PAGEID #: 35
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 31 of 36 PAGEID #: 36
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 32 of 36 PAGEID #: 37
                                                           ELECTRONICALLY FILED
     Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21COURT
                                                        Page:OF33COMMON     PLEAS
                                                                   of 36 PAGEID       #: 38
                                                       Tuesday, February 16, 2021 7:46:54 AM
                                                           CASE NUMBER: 2021 CV 00301 Docket ID: 35234320
                                                           MIKE FOLEY
                                                           CLERK OF COURTS MONTGOMERY COUNTY OHIO



             In The Court Of Common Pleas, Montgomery County Ohio
                                 Civil Division
                                                FAILURE OF SERVICE NOTIFICATION
                                                     CASE NUMBER: 2021 CV 00301
MATTHEW BRUCE G
11260 CHESTER RD STE 825



CINCINNATI OH 45246

TRACKING NO: 9414726699042175121080
DATE: 2/16/2021



SHARONTANAE VALENTINE vs LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP



YOU ARE HERBY NOTIFIED THAT SERVICE WAS NOT PERFECTED ON:

       REASON FOR SERVICE: CIVIL INITIAL SERVICE EFILING
       RECIPIENT:          LINCOLN PARK ASSOCIATES II LIMITED
                           PARTNERSHIP
                           694 ISAAC PRUGH WAY



                                    KETTERING OH 45429

REASON FOR FAILURE:              CIVIL UNSUCCESSFUL SERVICE
COMMENT:                         GREEN CARD RETURNED WITH NO SIGNATURE OR DATE
                                 OF DELIVERY

                                                             Mike Foley,
                                                             Montgomery County Clerk Of Courts
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 34 of 36 PAGEID #: 39




 MATTHEW BRUCE G
 11260 CHESTER RD STE 825
 CINCINNATI OH 45246
                                                           ELECTRONICALLY FILED
     Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21COURT
                                                        Page:OF35COMMON     PLEAS
                                                                   of 36 PAGEID       #: 40
                                                       Tuesday, February 16, 2021 7:47:54 AM
                                                           CASE NUMBER: 2021 CV 00301 Docket ID: 35234383
                                                           MIKE FOLEY
                                                           CLERK OF COURTS MONTGOMERY COUNTY OHIO



             In The Court Of Common Pleas, Montgomery County Ohio
                                 Civil Division
                                                FAILURE OF SERVICE NOTIFICATION
                                                     CASE NUMBER: 2021 CV 00301
MATTHEW BRUCE G
11260 CHESTER RD STE 825



CINCINNATI OH 45246

TRACKING NO: 9414726699042175121097
DATE: 2/16/2021



SHARONTANAE VALENTINE vs LINCOLN PARK ASSOCIATES II LIMITED PARTNERSHIP



YOU ARE HERBY NOTIFIED THAT SERVICE WAS NOT PERFECTED ON:

       REASON FOR SERVICE: CIVIL INITIAL SERVICE EFILING
       RECIPIENT:          JOAN FROST
                           CO LINCOLN PARK ASSOCIATES II
                           694 ISAAC PRUGH WAY

                                    KETTERING OH 45429

REASON FOR FAILURE:              CIVIL UNSUCCESSFUL SERVICE
COMMENT:                         GREEN CARD RETURNED WITH NO SIGNATURE OR DATE
                                 OF DELIVERY

                                                             Mike Foley,
                                                             Montgomery County Clerk Of Courts
Case: 3:21-cv-00068-TMR Doc #: 1-1 Filed: 02/26/21 Page: 36 of 36 PAGEID #: 41




 MATTHEW BRUCE G
 11260 CHESTER RD STE 825
 CINCINNATI OH 45246
